Case 1:21-cv-03413-SDG Document 2-45 Filed 08/20/21 Page 1 of 2

DECLARATION OF DAVID GOAD

Pursuant to 28 U.S.C. § 1746, the undersigned states as follows:

1. My name is David Goad. I am over twenty-one years of age and have personal
knowledge of the matters set forth in this declaration. I am a resident of North Carolina.

2. I am a client of Southport Capital, and I invested through Southport in Horizon
Private Equity III (“Horizon”). Specifically, in approximately August 2020, I invested $75,000 in
Horizon. The funds I invested are a portion of my retirement savings.

3. I learned about the Horizon investment from my investment adviser, Penny
Flippen, who works for Southport.

4. Ms. Flippen told me that my investment in Horizon would return 7%, paid
monthly. I was also told that the returns were guaranteed for three years.

5. Based on my discussions with Ms. Flippen, my understanding was that Horizon
would invest my money in stocks and pay my returns from the profits they made on the stock
investments.

6. I funded the investment by closing out a certificate of deposit and wiring the
funds to Provident Trust, which then sent the money on to Horizon.

7. I was not told that my investment money would or could be used by Horizon to
make interest payments to earlier investors. 1 also was not told that my investment money would
or could be used by Horizon to pay back principal to earlier investors.

8. I was not given any written risk disclosures or other documents fully describing

the terms of my investment in Horizon. I do not believe that I ever received a private placement
Case 1:21-cv-03413-SDG Document 2-45 Filed 08/20/21 Page 2 of 2

memorandum or other disclosure booklet related to the investment. I have, however, received
quarterly statements since the investment. I do not currently have access to any other documents
related to our Horizon investment.

9. My quarterly interest payments have been deposited directly into my checking
account since I made the investment in Horizon. I was never told that I would or could be paid
interest out of other people’s new investments rather than from profits.

10. I was not told about any fees or costs related to my Horizon investment, aside

from $500 that I paid up front to Provident Trust.
a

I declare under penalty of perjury that the foregoing is true and correct.
Executed on this 4WR. day of Sees , 2021.

 
